Exhibit 10.4

 

TOTAL SYSTEM SERVICES, INC.

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (the "Agreement") is made effective as of
____________________, by and between TOTAL SYSTEM SERVICES, INC., a Georgia
corporation (the “Company”), with its principal office at One TSYS Way,
Columbus, Georgia, and you (“Option Holder”).

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company has adopted the Total System
Services, Inc. 2017 Omnibus Plan (the "Plan"); and

 

WHEREAS, the Company intends to provide Option Holder with added incentive and
inducement to contribute to the success of the Company; and

 

WHEREAS, the Company recognizes the potential benefits of providing employees
the opportunity to acquire an equity interest in the Company and to more closely
align the personal interests of employees with those of other shareholders; and

 

WHEREAS, on _______________, the Compensation Committee of the Board of
Directors (the “Committee”) of the Company approved the grant to Option Holder
effective __________ (the “Grant Date”), pursuant to Section 6 of the Plan, of
an Option in respect of the number of Shares with an initial economic value
equal to the product of (a) the Option Holder’s base salary as of the Grant Date
multiplied by (b) ____% of his LTIP multiplier as determined by the Compensation
Committee prior to the Grant Date.  The Committee also designated the Option a
Nonqualified Stock Option and fixed and determined the Option price and exercise
and termination dates as set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises and representations
herein contained and other good and valuable consideration, it is agreed by and
between the parties hereto as follows:

 

1.        Miscellaneous.  The terms, provisions and definitions of the Plan are
incorporated by reference and made a part hereof.  All capitalized terms in this
Agreement shall have the same meanings given to such terms in the Plan except
where otherwise noted.

 

2.        Grant of Nonqualified Stock Option.  Subject to and in accordance with
the provisions of the Plan, the Company hereby grants to Option Holder a
Nonqualified Stock Option to purchase, on the terms and subject to the
conditions hereinafter set forth, all or any part of the aggregate shares of the
common stock (par value $0.10 per share) so granted of the Company at the
purchase price of $____ per Share, exercisable in the amounts and at the times
set forth in Section 3 below, unless the Committee, in its sole



--------------------------------------------------------------------------------

 



and exclusive discretion, shall authorize Option Holder to exercise all or part
of the Option at an earlier date.

 

3.        Vesting.  The Option will vest over the period ______________ –
________________ (the “Vesting Period”) in accordance with the following
schedule:

 

   If employment                                       Percentage of

   continues through                                 Option Vested

 

_________ (one year from grant)                   33%

_________ (two years from grant)                  67%

_________ (three years from grant)            100%.

 

(a)       Death or Long-term Disability.  In the event of Option Holder’s
Termination of Service due to death or total and permanent disability, the
Option shall become 100% vested and Option Holder (or the legal representative
of Option Holder’s estate or legatee under Option Holder’s will) shall be able
to exercise the Option in full for the remainder of the Option’s term.

 

(b)       Retirement.  If Option Holder's Termination of Service is due to
Option Holder's retirement from the Company, its Affiliates and Subsidiaries on
or after the date Option Holder attains age 65, or age 62 with 15 or more years
of service ("Retirement"), Option Holder shall be able to exercise the Option,
as follows:

(i)        If Option Holder's Termination of Service due to Retirement occurs
before __________ (one year from the date of grant), the Option will vest and
become exercisable for a percentage of the Option, with such percentage to be
expressed as the ratio of the number of months since the Grant Date that Option
Holder has been employed to 36.  Partial months of employment will be counted as
full months for purposes of this proration calculation.  To the extent the
Option is exercisable pursuant to this subparagraph; it will be exercisable for
the remainder of the Option’s term.

 

(ii)       If Option Holder's Termination of Service due to Retirement occurs on
or after ___________ (one year from the date of grant) Option Holder shall be
deemed to have continued employment through the end of the Vesting Period and
the Option shall become 67% vested on __________ (two years from the date of
grant) and 100% vested on _____________ (three years from the date of grant),
and Option Holder shall be able to exercise the Option in full for the remainder
of the Option’s term. 

 

If Option Holder's Termination of Service is involuntary, Option Holder will not
be considered to have “Retired” for purposes of this Section 3(b), regardless of
whether Option Holder’s Termination of Service occurs on or after the date
Option Holder attains age 65, or age 62 with 15 or more years of service, unless
the Committee determines otherwise, in its sole discretion. 

 

Notwithstanding any provision of this Agreement, if the Company receives a legal
opinion that there has been a legal judgment and/or legal development in Option
Holder’s



--------------------------------------------------------------------------------

 



jurisdiction that would likely result in the favorable treatment that applies to
Options if Option Holder’s Termination of Service occurs as a result of Option
Holder’s Retirement being deemed unlawful and/or discriminatory, the provisions
of this Section 3(b) will not be applicable to Option Holder and the remaining
provisions of Section 3 will govern.

 

(c)       Other Termination of Employment.  In the event of Option Holder’s
Termination of Service for any reason other than the reasons listed in Section
3(a) or 3(b), Option Holder shall be able to exercise the vested portion of the
Option, determined as of the date of Termination of Service, for 90 days
following the date of such Termination of Service.  In the event of a Change of
Control (as defined in Section 2.7 of the Plan), any applicable terms of Section
8 will supersede the terms of this Section 3.

 

(d)       Termination of Service.  For purposes of this Agreement, a Termination
of Service will be deemed to have occurred as of the date Option Holder is no
longer actively providing services to the Company, its Affiliates or its
Subsidiaries (regardless of the reason for such termination and whether or not
later founds to be invalid or in breach of employment laws in the jurisdiction
where Option Holder is employed or otherwise providing services or the terms of
Option Holder’s employment or service agreement, if any), and will not be
extended by any notice period (e.g., Option Holder’s period of service will not
include any contractual notice period or any period of “garden leave” or similar
period mandated in the jurisdiction where Option Holder is employed or is
otherwise rendering services or the terms of his or her employment agreement, if
any). The Committee shall have exclusive discretion to determine when Option
Holder is no longer actively providing services for purposes of the Option
(including whether Option Holder may still be considered to be providing
services while on a leave of absence).

 

(e)       Violation of Covenants.  If Option Holder violates any of the
covenants referenced in Section 9, his unvested Options shall be immediately
forfeited. 

 

4.        Payment/Responsibility for Taxes.  The Option or any part thereof,
may, to the extent that it is vested and exercisable, be exercised in the manner
provided in the Plan.  Payment of the aggregate Option price for the number of
Shares purchased shall be made in the manner provided in the Plan.

 

Option Holder acknowledges that, regardless of any action taken by the Company,
or if different, the Affiliate or Subsidiary for which Option Holder provides
services (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Option Holder’s participation in the Plan and
legally applicable to Option Holder (the “Tax-Related Items”) is and remains
Option Holder’s responsibility and may exceed the amount actually withheld by
the Company or the Employer.  Option Holder further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired upon exercise and the receipt
of any dividends paid on such Shares; and (ii) do not commit to and are under no
obligation to structure the terms of the grant



--------------------------------------------------------------------------------

 



or any aspect of the Option to reduce or eliminate Option Holder’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if Option
Holder is subject to Tax-Related Items in more than one jurisdiction, Option
Holder acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, Option
Holder agrees to pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, Option
Holder authorizes the Company and/or the Employer and their respective agents,
at their discretion, to satisfy any withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (a) withholding from
Option Holder’s wages or other cash compensation paid to Option Holder by the
Company and/or the Employer; (b) withholding from the proceeds of the sale of
Shares acquired upon exercise of the Options either through a voluntary sale or
through a mandatory sale arranged by the Company (on Option Holder’s behalf
pursuant to this authorization, without further consent); (c) withholding Shares
to be issued upon exercise of the Option or (d) any method determined by the
Committee to be in compliance with applicable laws; provided, however, that if
Option Holder is a Section 16 officer of the Company  under the Exchange
Act, then the Company will satisfy any withholding obligation for Tax-Related
Items only by one or a combination of methods (a) and (b) above.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Option Holder may receive a refund of any over-withheld
amount in cash and will have no entitlement to the common stock equivalent.  If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Option Holder is deemed to have been issued the full number of
Shares, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items.

Finally, Option Holder agrees to pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Option Holder’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company shall have
no obligation to make any payment in any form under this Agreement or under any
Shares acquired in accordance herewith, unless and until such tax obligations
have been satisfied.

5.        Exercise of Option.  The Option or any part thereof may be exercised
during the lifetime of Option Holder only by Option Holder and only while Option
Holder is in the employ of the Company, except as otherwise provided in the
Plan.  Unless sooner terminated as provided in the Plan or in this Agreement,
the Option shall terminate, and all rights of Option Holder hereunder shall
expire, on ____________ (ten years from the date of grant).  In no event may the
Option be exercised after _____________ (ten years from the date of grant).

 





--------------------------------------------------------------------------------

 



6.        Nontransferability.  Unless otherwise designated by the Committee, the
Option shall not be transferred, assigned, pledged or hypothecated in any
way.  Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of a nontransferable Option or any right or privilege confirmed hereby
contrary to the provisions hereof, the Option and the rights and privileges
confirmed hereby shall immediately become null and void.

 

7.        Adjustments.  In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, or other change in corporate
structure affecting the Company’s Shares, any necessary adjustment shall be made
in accordance with the provisions of Section 4.4 of the Plan.

 

8.        Change of Control.  In the event of a Change of Control (as defined in
Section 2.7 of the Plan), the following provisions shall apply to the Option:

 

(a)       If the Company is the surviving entity and any adjustments necessary
to preserve the intrinsic value of Option Holder’s outstanding Option have been
made, or the Company’s successor at the time of the Change of Control
irrevocably assumes the Company’s obligations under the Plan and this Agreement
or replaces Option Holder’s outstanding Option with stock options having
substantially the same intrinsic value and having terms and conditions no less
favorable to Option Holder than those applicable to the Option immediately prior
to the Change of Control (collectively, an “Equitable Assumption or
Replacement”), and if Termination of Service occurs within two years following
the date of such Change of Control either (i) by the Company for any reason
other than Cause or (ii) by Option Holder for Good Reason (as the terms “Cause”
and “Good Reason” are defined in the Company’s applicable Change of Control
Agreement, the provisions of which are incorporated herein by reference), then
the Option may be exercised to the extent exercisable upon such termination
pursuant to the schedule in Section 3 above.  In addition, the Option will also
vest and become exercisable for an additional percentage of the Option
determined by multiplying (i) the incremental percentage of the Option that has
not yet vested and that would have become exercisable under such schedule on the
next anniversary date if Option Holder’s employment had not terminated, with
such percentage to be expressed as a number of Shares, by (ii) the ratio of the
number of months since the immediately preceding anniversary date (or since the
Grant Date, if the Termination of Service occurs prior to _____________ (one
year from the date of grant))  that Option Holder has been employed to
12.  Partial months of employment will be counted as full months for purposes of
this proration calculation.  To the extent the Option is exercisable pursuant to
this Section 8(a), it will be exercisable for the remainder of the Option’s
term.

 

(b)       If there is no Equitable Assumption or Replacement, then the Option
may be exercised to the extent exercisable upon such Change of Control pursuant
to the schedule in Section 3 above.  In addition, the Option will also vest and
become exercisable for an additional percentage of the Option determined by
multiplying (i) the incremental percentage of the Option that has not yet vested
and that would have become exercisable under such schedule on the next
anniversary date if the Change of Control



--------------------------------------------------------------------------------

 



had not occurred, with such percentage to be expressed as a number of Shares, by
(ii) the ratio of the number of months since the immediately preceding
anniversary date (or since the Grant Date, if the Change of Control occurs prior
to ____________ (one year from the date of grant)) through the date of the
Change of Control to 12.   Partial months of employment will be counted as full
months for purposes of this proration calculation.   

 

9.        Restrictive Covenants.  By acceptance of this Option via electronic
execution of this Agreement, Option Holder agrees to the terms and conditions of
the Restrictive Covenant Agreement that is attached hereto as Exhibit “A”, the
provisions of which are incorporated herein and made a part of this Agreement by
this reference.

 

10.      Notice.  Any notice to be given to the Company shall be addressed to
the General Counsel of the Company at One TSYS Way, Post Office Box 2567,
Columbus, Georgia 31902-2567.

 

11.      No Guarantee of Employment.  Nothing herein contained shall affect the
right of the Company or the Employer, subject to the terms of any written
contractual arrangement to the contrary, to terminate Option Holder’s employment
at any time for any reason whatsoever.

 

12.      Binding Agreement.  This Agreement shall be binding upon and inure to
the benefit of Option Holder, his personal representatives, heirs, legatees.  

 

13.      Equity Recovery.  If this Option and the Shares acquired upon exercise
of this Option are subject to recovery under any law, government regulation or
stock exchange listing requirement, this Option and the Shares shall be subject
to such deductions and clawback as may be required to be made pursuant to such
law, government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement) and the Committee shall require that Option Holder
reimburse the Company all or part of any payment or transfer related to this
Option and the Shares. 

 

14.      Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Option Holder hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line electronic system established and maintained by the
Company or a third party designated by the Company.  Option Holder also agrees
that his or her electronic acknowledgement of this Agreement shall be considered
the equivalent of his or her written signature. 

 

15.      Nature of Grant.  In accepting the Option, Option Holder agrees that:

 

(a)       the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;





--------------------------------------------------------------------------------

 



(b)       the grant of the Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future options or
benefits in lieu of options, even if options have been granted in the past;

(c)       all decisions with respect to future options or other grants, if any,
will be at the sole discretion of the Company;

(d)       the grant of the Option and Option Holder’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or service relationship with the Company;

(e)       Option Holder is voluntarily participating in the Plan;

(f)        the Option and any Shares acquired under the Plan, and the income
from and value of same, are not intended to replace any pension rights or
compensation;

(g)       the Option and any Shares acquired under the Plan, and the income from
and value of same, are not part of normal or expected compensation for any
purpose, including without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(h)       the future value of Shares underlying the Option is unknown,
indeterminable and cannot be predicted with certainty, and if Option Holder
exercises the Option and acquires Shares, the value of such Shares may increase
or decrease in value, even below the Option price;

(i)        if the underlying Shares do not increase in value, this Option will
have no value;

(j)        no claim or entitlement to compensation or damages shall arise from
the forfeiture of the Option resulting from Option Holder’s Termination of
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment or other laws in the jurisdiction where Option Holder is
employed or otherwise rendering services or the terms of Option Holder’s
employment or service agreement, if any), and in consideration of the grant of
the Option, Option Holder agrees not to institute any claim against the Company,
its Affiliates and Subsidiaries;

(k)       unless otherwise agreed with the Company, the Option and any  Shares
acquired under the Plan, and the income from and value of same, are not granted
as consideration for, or in connection with the service Option Holder may
provide as a director of any Affiliate or Subsidiary;

(l)        unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company, nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the common stock;
and





--------------------------------------------------------------------------------

 



(m)      the Company shall not be liable for any foreign exchange rate
fluctuation between Option Holder’s local currency and the U.S. Dollar that may
affect the value of the Option or any amounts due to Option Holder pursuant to
the exercise of the Option or subsequent sale of Shares acquired under the Plan.

16.      Data Privacy.  Option Holder understands that the Company may hold
certain personal information about Option Holder, including, but not limited to,
Option Holder’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Options or any other entitlement to Shares awarded, cancelled, exercised,
vested, unvested or outstanding in Option Holder’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing Option Holder’s
participation in the Plan.

 

Option Holder understands that Data may be transferred to Fidelity Stock Plan
Services, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  Option Holder understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than Option Holder’s country.  Option Holder understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting his or her local human resources
representative.  Option Holder authorizes the Company, Fidelity Stock Plan
Services and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
Option Holder’s participation in the Plan.  Option Holder understands that Data
will be held only as long as is necessary to implement, administer and manage
Option Holder’s participation in the Plan.  Option Holder understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case, without cost, by contacting
his or her local human resources representative.  Further, Option Holder
understands that he or she is providing the consents herein on a purely
voluntary basis. If Option Holder does not consent, or if Option Holder later
seeks to revoke his or her consent, his or her employment or service
relationship will not be affected; the only consequence of refusing or
withdrawing Option Holder’s consent is that the Company would not be able to
grant the Options or other equity awards to Option Holder or administer or
maintain such awards.  Therefore, Option Holder understands that refusing or
withdrawing his or her consent may affect Option Holder’s ability to participate
in the Plan.  For more information on the consequences of Option Holder’s
refusal to consent or withdrawal of consent, Option Holder understands that he
or she may contact his or her local human resources representative.





--------------------------------------------------------------------------------

 



Finally, upon request of the Company, Option Holder agrees to provide an
executed data privacy consent form (or any other agreements or consents) that
the Company may deem necessary to obtain from Option Holder for the purpose of
administering his or her participation in the Plan in compliance with the data
privacy laws in his or her country, either now or in the future.  Option Holder
understands and agrees that he or she will not be able to participate in the
Plan if Option Holder fails to provide such consent or agreement as requested by
the Company.

 

17.      Governing Law; Venue.  The validity, interpretation, performance and
enforcement of the terms and conditions set forth in this Agreement will be
governed by the laws of the State of Georgia, the state in which the Company is
incorporated, irrespective of its choice of law rules.  Any action arising under
or related to this Agreement, shall be filed exclusively in the state or federal
courts with jurisdiction over Muscogee County, Georgia or Gwinnett County,
Georgia and each of the parties hereby consents to the jurisdiction and venue of
such courts.

 

18.      Reserved.

 

19.      Insider Trading Restrictions/Market Abuse Laws.  Option Holder
acknowledges that, depending on his or her country, or the broker’s country, or
the country in which the Shares are listed, Option Holder may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, which may affect his or her ability to accept, acquire, sell or
attempt to sell or otherwise dispose of Shares, rights to Shares (e.g.,
Options), or rights linked to the value of Shares, during such times as he or
she is considered to have “inside information” regarding the Company (as defined
by the laws and/or regulations in the applicable jurisdictions or in Option
Holder’s country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders placed by Option Holder before possessing
the inside information.  Furthermore, Option Holder may be prohibited from (i)
disclosing the inside information to any third party, including fellow employees
or service providers (other than on a “need to know” basis) and (ii) “tipping”
third parties or causing them to otherwise buy or sell securities.  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Option Holder is responsible for ensuring compliance with any
applicable restrictions and should consult with his or her personal legal
advisor on the matter.

 

20.      Foreign Asset/Account Reporting Requirements.  Option Holder
acknowledges that there may be certain foreign asset and/or account reporting
requirements which may affect Option Holder’s ability to acquire or hold Shares
acquired under the Plan or cash received from participating in the Plan in a
brokerage or bank account outside of Option Holder’s country.  Option Holder may
be required to report such accounts, assets or transactions to the tax or other
authorities in his or her country. Option Holder may also be required to
repatriate sale proceeds or other funds received as a result of participating in
the Plan to Option Holder’s country through a designated bank or broker within a
certain time after receipt.  Option Holder acknowledges that it is his or her



--------------------------------------------------------------------------------

 



responsibility to be compliant with such regulations, and that Option Holder
should speak to his or her personal advisor on this matter.

 

21.      Language.  Option Holder acknowledges that he or she is sufficiently
proficient in English to understand the terms and conditions of the Agreement.
Furthermore, if Option Holder has received the Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

 

22.      Compliance with Law.  Notwithstanding any other provisions of the Plan
or this Agreement, unless there is an exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon exercise of the Option
prior to the completion of any registration or qualification of the shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.  Further, the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of Shares. Option Holder
understands and agrees that the Company shall have unilateral authority to amend
the Agreement without his or her consent to the extent necessary to comply with
securities or other laws applicable to the issuance of Shares.

 

23.      Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on Option Holder’s participation in the Plan, on the
Option, and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Option Holder to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

 

24.      Waiver.  Option Holder acknowledges that a waiver by the Company of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Option Holder or any other Plan participant.

 

25.      No Advice Regarding Grant.  The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Option Holder’s participation in the Plan, or Option Holder’s acquisition or
sale of the underlying Shares.  Option Holder is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding Option
Holder’s participation in the Plan before taking any action related to the Plan.

 





--------------------------------------------------------------------------------

 



 

 

 

 

TOTAL SYSTEM SERVICES, INC.

 

 

By:      /s/ Ryland Harrelson

Ryland Harrelson

Sr. Executive Vice-President and Chief HR Officer

 





--------------------------------------------------------------------------------

 



EXHIBIT A


RESTRICTIVE COVENANT AGREEMENT

This RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made and entered into
by and between TEAM MEMBER, TOTAL SYSTEM SERVICES, INC., a Georgia corporation
(the “Company”), and each of its affiliates and subsidiaries (collectively, the
“Company Group”). In consideration of the Company’s grant of certain equity
interests to Team Member and other good and valuable consideration, the receipt
of which is hereby acknowledged by the parties, the parties agree as follows:

1.        Acknowledgments. 

(a)       Team Member acknowledges that during the course of Team Member’s
employment, Team Member has had or will have access to Confidential Information
(as defined below).  Team Member understands and agrees that such Confidential
Information is of great competitive importance and commercial value to the
Company Group, and that the improper use or disclosure of such Confidential
Information by Team Member would cause irreparable harm to the Company
Group.  Accordingly, Team Member agrees that the restrictive covenants contained
in this Agreement are reasonable, fair, and necessary to protect the Company
Group’s legitimate business interests in safeguarding its Confidential
Information and that any claim or cause of action of Team Member against the
Company Group will not constitute a defense to the enforcement of such
restrictive covenants.

(b)       Team Member acknowledges that an important part of Team Member’s
duties is, has been, or will be to advance the business of the Company Group by
directly, or through the supervision of others, developing and maintaining
substantial relationships with prospective or existing clients of the Company
Group and/or developing and maintaining the goodwill of the Company Group
associated with (i) an ongoing business, commercial or professional practice, or
(ii) a specific geographic location, or (iii) a specific marketing or trade area
and/or providing corporate support services for the Company Group including, but
not limited to, legal, financial, human resources, technical, information
security, communication, and investor relations.

(c)       Team Member acknowledges that in the course of Team Member’s
employment, Team Member has, does or will:

(i)         customarily and regularly solicit clients or prospective clients;
and/or

(ii)        customarily and regularly engage in making sales or obtaining
contracts for products or services to be performed by others; and/or

(iii)       perform each of the following duties:

a.   have the primary duty of managing the enterprise (or a customarily
recognized department or subdivision thereof) in



--------------------------------------------------------------------------------

 



which the Team Member is employed;

b.   customarily and regularly direct the work of two or more employees; and

c.   have the authority to hire or fire other employees or have particular
weight given to Team Member’s suggestions and recommendations as to the hiring,
firing, advancement, promotion, or any other change of status of other
employees; and/or

(iv)       by reason of the Company Group’s investment of time, training, money,
trust, exposure to the public, or exposure to clients, vendors, or other
business relationships:

a.   gained a high level of notoriety, fame, reputation, or public persona as
the Company Group’s representative or spokesperson; or

b.   gained a high level of influence or credibility with the Company Group’s
clients, vendors, or other business relationships; and/or

c.   become intimately involved in the planning for or direction of the business
of the Company Group or a defined unit of the business of the Company Group;
and/or

d.   obtained selective or specialized skills, knowledge, abilities, or client
contacts or information.

2.        Protection of Confidential Information. 

(a)       Non-disclosure of Confidential Information.  From and after
__________, except as otherwise provided in Section 11, Team Member shall hold
in confidence all Confidential Information and shall not, either directly or
indirectly, use, transmit, copy, publish, reveal, divulge or otherwise disclose
or make accessible any Confidential Information to any person or entity without
the prior written consent of an executive officer of the Company Group.  Team
Member’s obligation of non-disclosure as set forth herein shall continue for so
long as the information in question continues to constitute Confidential
Information.  The restrictions in this Section 2 are in addition to and not in
lieu of any other obligations of Team Member to protect Confidential
Information, including, but not limited to, obligations arising under the
Company Group’s policies, ethical rules, applicable law, or any other contract
or agreement.  Nothing in this Agreement is intended to or should be interpreted
as diminishing any rights and remedies the Company Group has under applicable
law related to the protection of confidential information or trade secrets.

(b)       Definition of Confidential Information.  For purposes of this
Agreement, “Confidential Information” means data or information relating to the
business



--------------------------------------------------------------------------------

 



of the Company Group that has been or will be disclosed to Team Member or of
which Team Member becomes aware as a consequence of or through Team Member’s
relationship with the Company Group and which has value to the Company Group or,
if owned by someone else, has value to that third party, and is not generally
known to the Company Group’s competitors.  Confidential Information includes,
but is not limited to, trade secrets, information regarding clients, contractors
and the industry not generally known to the public, strategies, methods, books,
records and documents, technical information concerning products, equipment,
services and processes, procurement procedures, pricing and pricing techniques,
information concerning past, current and prospective clients, investors and
business affiliates, pricing strategies and price curves, plans or strategies
for expansion or acquisitions, budgets, research, financial and sales data,
communications information, evaluations, opinions and interpretations of
information and data, marketing and merchandising techniques, electronic
databases, models, specifications, computer programs, contracts, bids or
proposals, technologies and methods, training methods and processes,
organizational structure, personnel information, payments or rates paid to
consultants or other service providers, and other such confidential or
proprietary information, whether such information is developed in whole or in
part by Team Member, by others in the Company Group or obtained by the Company
Group from third parties, and irrespective of whether such information has been
identified by the Company Group as secret or confidential.  Confidential
Information does not include any data or information that has been voluntarily
disclosed to the public by the Company Group (except where such public
disclosure has been made by Team Member without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.

(c)        Notice to Company Group.  Except as otherwise provided in Section 11,
in the event Team Member is requested or required pursuant to any legal,
governmental, or investigatory proceeding or process or otherwise to disclose
any Confidential Information, Team Member shall promptly notify the General
Counsel of the Total System Services, Inc. in writing as soon as possible, so
that the Company Group may seek a protective order or other appropriate remedy,
or, if it chooses, waive compliance with the applicable provision of this
Agreement.  Team Member shall cooperate with the Company Group to preserve the
confidentiality of such Confidential Information consistent with applicable law
or court order, and shall use Team Member’s best efforts to limit any such
disclosure to the minimum disclosure necessary to comply with such law or court
order.  

3.        Protection Against Unfair Competition.  Team Member agrees and
covenants that for a period of two (2) years from and after his termination of
employment, Team Member shall not, directly or indirectly, whether personally or
through another person or entity, perform any of the Prohibited Activities (as
defined below) in the Territory (as defined below) or any part thereof for or on
behalf of Team Member or any other person or entity that competes with the
Business  (as defined below) or any part thereof, without the written consent of
the Chief Executive Officer or Chief HR Officer of Total System Services, Inc.

(a)       For purposes of this Agreement: 





--------------------------------------------------------------------------------

 



(i)       Team Member’s “Prohibited Activities” means activities of the type
conducted, provided, or offered by Team Member within two (2) years prior to his
termination of employment,  including supervisory, management, operational,
business development, maintenance of client relationships, corporate strategy,
community relations, public policy, regulatory strategy, sales, marketing,
investor relations, financial, accounting, information security, legal, human
resource, technical and other similar or related activities and including
service as a director or in any similar capacity. 

(ii)       “Territory” means  each geographic area in which a Restricted Company
conducts the Business during the last two (2)  years of Team Member’s
employment, including, without limitation, each of the following areas: (a) the
following states within the United States of America: Alabama, Alaska, Arizona,
Arkansas, California, Colorado, Connecticut, Delaware, the District of Columbia,
Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New
York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin, and Wyoming; (b) the following provinces
with Canada: Alberta, British Columbia, Manitoba, New Brunswick, Newfoundland
and Labrador, Nova Scotia, Ontario, Prince Edward Island, Quebec, and
Saskatchewan; (c) the following states within Mexico: Aguascalientes, Baja
California, Baja California Sur, Campeche, Chiapas, Ciudad de México, Chihuahua,
Coahuila, Colima, Durango, Guanajuato, Guerrero, Hidalgo, Jalisco, México,
Michoacán, Morelos, Nayarit, Nuevo León, Oaxaca, Puebla, Querétaro, Quintana
Roo, San Luis Potosí, Sinaloa, Sonora, Tabasco, Tamaulipas, Tlaxcala, Veracruz,
Yucatán, and Zacatecas; (d) the following states within Brazil: Acre, Alagoas,
Amapá, Amazonas, Bahia, Ceará, Distrito Federal, Espírito Santo, Goiás,
Maranhão, Mato Grosso, Mato Grosso do Sul, Minas Gerais, Pará, Paraíba, Paraná,
Pernambuco, Piaui, Rio de Janeiro, Rio Grande do Norte, Rio Grande do Sul,
Rondônia, Roraima, Santa Catarina, São Paulo, Sergipe, and Tocantins; and (e)
the following countries in Europe: Albania, Andorra, Armenia, Austria,
Azerbaijan, Belrus, Belgium, Bosnia and Herzegovina, Bulgaria, Croatia, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Georgia, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Kazakhstan, Kosovo, Latvia, Liechtenstein,
Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro,
Netherlands, Norway, Poland, Portugal, Romania, Russia, San Marino, Serbia,
Slovakia, Slovenia, Spain, Sweden, Switzerland, Turkey, Ukraine, and the United
Kingdom.

(iii)      “Business” means the business of (i) providing payment processing
services to financial and non-financial institutions; (ii) performing services,
acquiring solutions and related systems and integrated support



--------------------------------------------------------------------------------

 



services to merchant acquiring and merchants (iii) providing general-purpose
reloadable prepaid debit cards and payroll cards and alternative financial
services to underbanked consumers and others; (iv) providing certain
payments-related reselling services, information reporting services related to
transactions,  billing services, point of sale equipment sales and services, and
other value-added services (including fraud detection,  mitigation  and
management services) relating to (i) – (iii); or (v), or similar or related
businesses or activities conducted, authorized, offered or provided by a
Restricted Company within two (2) years prior to the date of Team Member’s
termination of employment. 

(iv)      “Restricted Company” means the entity in the Company Group that
employs the Team Member (the “Employer”) and any member of the Company Group
(other than the Employer) for which Team Member performed services or had
responsibility during the last two (2) years of Team Member’s employment.

 

4.        Non-solicitation of Clients.  Team Member agrees and covenants that
for a period of two (2) years from and after the date of Team Member’s
termination of employment,  Team Member shall not solicit or attempt to solicit,
directly or by assisting others, any business from any of the Company Group’s
clients, including actively sought prospective clients, with whom Team Member
had Material Contact during Team Member’s employment for purposes of providing
products or services that are competitive with those provided by the Company
Group. 

(a)       For purposes of this Agreement, products or services shall be
considered competitive with those provided by the Company Group if such products
or services are of the type conducted, authorized, offered or provided by the
Company Group within two (2) years prior to the date of Team Member’s
termination of employment.  

(b)       For purposes of this Agreement, the term “Material Contact” means
contact between Team Member and each client or potential client (i) with whom
Team Member dealt on behalf of the Company Group, (ii) whose dealings with the
Company Group were coordinated or supervised by Team Member, (iii) about whom
the Team Member obtained Confidential Information in the ordinary course of
business as a result of Team Member’s association with the Company Group, or
(iv) who receives products or services authorized by the Company Group, the sale
or possession of which results or resulted in possible compensation,
commissions, or earnings for Team Member within two (2) years prior to the Team
Member’s termination of employment.   

5.        Non-solicitation of Employees.  Team Member agrees and covenants that
for a period of two (2) years from and after the date of Team Member’s
termination of employment, Team Member shall not solicit or attempt to solicit,
directly or by assisting others, any person who was an employee of the Company
Group on, or within six (6) months before, the date of such solicitation or
attempted solicitation and with whom Team Member had contact while employed by,
or serving as a director of, any member of the Company Group, for purposes of
inducing such person to leave the employment of the



--------------------------------------------------------------------------------

 



Company Group.

6.        Not Applicable if Prohibited by Applicable Law.  Notwithstanding any
provision of this Agreement, if Team Member’s principle place of employment on
the Grant Date is in California or any other jurisdiction where any provisions
of Section 3, Section 4 and/or Section 5 is prohibited by law, then the
provisions of Section 3, Section 4 and/or Section 5 will not apply following
Team Member’s termination of employment, to the extent any such provision is
prohibited by law.

7.        Non-disparagement.   Except as otherwise provided in Section 11, Team
Member agrees not to make, publish or communicate to any person or entity or in
any public forum (including social media) at any time any defamatory or
disparaging remarks, comments or statements concerning any of the Company Group,
or any of their respective directors, officers and employees.  This Section 7
does not in any way, restrict or impede Team Member from exercising protected
rights to the extent that such rights cannot be waived by agreement or from
complying with any applicable law or regulation or a valid order of a court of
competent jurisdiction or an authorized Government Agency (as defined below).

8.        Enforcement.  Team Member acknowledges and agrees that a breach of any
of the restrictive covenants set forth in this Agreement would cause irreparable
damage to the Company Group, the exact amount of which would be difficult to
determine, and that the remedies at law for any such breach would be
inadequate.  Accordingly, Team Member agrees that, in addition to any other
remedy that may be available at law, in equity, or hereunder, the Company Group
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, to enforce or prevent any breach of any of the
restrictive covenants set forth in this Agreement.  In any action for injunctive
relief, the prevailing party will be entitled to collect reasonable attorneys’
fees and other reasonable costs from the non-prevailing party.

9.        Tolling.  In the event the enforceability of any of the restrictive
covenants in this Agreement are challenged in a claim or counterclaim in court
during the time periods set forth in this Agreement for such restrictive
covenants, and Team Member is not immediately enjoined from breaching any of the
restrictive covenants herein, then if a court of competent jurisdiction later
finds that the challenged restrictive covenant is enforceable, the time periods
set forth in the challenged restrictive covenant(s) shall be deemed tolled upon
the filing of the claim or counterclaim in court seeking or challenging the
enforceability of this Agreement until the dispute is finally resolved and all
periods of appeal have expired; provided, however, that to the extent Team
Member complies with such restrictive covenant(s) during such challenge, the
time periods set forth in the challenged restrictive covenant(s) shall not be
deemed tolled. 

10.        Notification to Subsequent Employer.  Team Member agrees to notify
any subsequent employer of the existence and terms of this Agreement.  In
addition, Team Member authorizes the Company Group to provide a copy of this
Agreement to third parties, including but not limited to Team Member’s
subsequent, anticipated, or possible future employers.





--------------------------------------------------------------------------------

 



11.      Permitted Disclosures.  Notwithstanding any other provision of this
Agreement, nothing contained in this Agreement limits Team Member’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (individually “Government
Agency” and collectively, “Government Agencies”), or restricts Team Member from
providing truthful information in response to a lawfully issued subpoena or
court order.  Further, this Agreement does not limit Team Member’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company Group.

 

12.      Notices.

(a)       All notices provided for or required by this Agreement shall be in
writing and shall be deemed to have been properly given when sent to the other
party by facsimile (confirmation of receipt required) or when received by the
other party if mailed by certified or registered mail, return receipt requested,
as follows:

If to the Company:   Total System Services, Inc.

Attn: General Counsel

One TSYS Way

Post Office Box 2567

Columbus, Georgia 31902-2567

 

If to Team Member: Most recent address on file with the Company Group

(b)       Either party hereto may change the address to which notice is to be
sent by written notice to the other party in accordance with the provisions of
this 12.

13.      Governing Law; Venue.  This Agreement shall be deemed to be made in,
and in all respects shall be interpreted, construed, and governed by and in
accordance with the laws of the State of Georgia, irrespective of its
choice-of-law rules.  Any action arising under or related to this Agreement,
shall be filed exclusively in the state or federal courts with jurisdiction over
Muscogee County, Georgia or Gwinnett County, Georgia and each of the parties
hereby consents to the jurisdiction and venue of such courts.

14.      Assignability.  This Agreement is personal to Team Member and may not
be assigned by Team Member.  This Agreement shall be assignable by the Company
and shall inure to the benefit of the Company and its successors and assigns.

15.      Severability.  Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.





--------------------------------------------------------------------------------

 



16.      Third Party Beneficiaries.  The parties agree that the Company Group
and each member thereof are intended third party beneficiaries of this
Agreement, with full rights to enforce this Agreement.  Except as stated in the
preceding sentence, this Agreement does not confer any rights or remedies upon
any person or entity other than the parties to this Agreement and their
respective successors and permitted assigns.

17.      Modification.  No provision of this Agreement may be modified or waived
except in writing signed by Team Member and a duly authorized representative of
the Company Group, which writing shall specifically reference this Agreement and
the provision that the Company and the Team Member intend to modify or waive. 
 Notwithstanding the foregoing, if it is determined by a court of competent
jurisdiction that any restrictive covenant set forth in this Agreement is
excessive in duration or scope or is unreasonable or unenforceable, it is the
intention of the parties that such restriction may be modified by the court to
render it enforceable to the maximum extent permitted by law. 

18.      Survival.  Team Member’s obligations under this Agreement shall survive
the termination of Team Member’s employment for any reason, and shall thereafter
be enforceable whether or not such termination is claimed or found to be
wrongful or to constitute or result in a breach of any contract or of any other
duty owed or claimed to be owed to Team Member by the Company Group.

19.      Electronic Signature.  Team Member’s acceptance and execution of this
Agreement shall be made by electronic acknowledgment, and Team Member agrees
that his or her electronic acknowledgment of this Agreement shall be considered
the equivalent of his or her written signature. 

 

TOTAL SYSTEM SERVICES, INC.,

on behalf of the Company Group

 

 

By:      /s/ Ryland Harrelson

Ryland Harrelson

Sr. Executive Vice President and Chief HR Officer

 



--------------------------------------------------------------------------------